Exhibit 10.1

MEDICAL SOLUTIONS MANAGEMENT INC.

$1,266,000 6% SENIOR SECURED DEBENTURES DUE APRIL 17, 2009

WARRANTS TO PURCHASE 8,440,000 SHARES OF COMMON STOCK

SECURITIES PURCHASE AND EXCHANGE AGREEMENT

By and Among

MEDICAL SOLUTIONS MANAGEMENT INC.

and

THE PURCHASERS NAMED HEREIN

DATED APRIL 17, 2007



--------------------------------------------------------------------------------

SECURITIES PURCHASE AND EXCHANGE AGREEMENT

This SECURITIES PURCHASE AND EXCHANGE AGREEMENT (the "Agreement"), dated this
17th day of April, 2007, is made by and among MEDICAL SOLUTIONS MANAGEMENT INC.,
a Nevada corporation (the "Company"), and VICIS CAPITAL MASTER FUND ("Vicis")
and APOGEE FINANCIAL INVESTMENTS INC. ("Apogee", together with Vicis, the
"Purchasers").

R E C I T A L S

WHEREAS, pursuant to the terms and conditions of this Agreement, the Company
wishes to issue and sell to the Purchasers the following securities
(collectively, the "Securities"): (a) 6% Convertible Senior Subordinated Secured
Debentures due April 17, 2009 in the aggregate principal amount of $1,266,000
and in the form attached hereto as Exhibit A (each a "Debenture" and
collectively, the "Debentures"); (b) warrants to purchase an aggregate of
4,220,000 shares of common stock, par value $.0001 per share (the "Common
Stock"), of the Company initially at an exercise price of $.345 per share in the
form attached hereto as Exhibit B (the "$.345 Warrants"); and (c) warrants to
purchase an aggregate of 4,220,000 shares of Common Stock initially at an
exercise price of $.375 per share in the form attached hereto as Exhibit C (the
"$.375 Warrants", and together with the $.345 Warrants, the "Warrants"), and
each Purchaser desires to purchase such Securities from the Company in such
amounts as set forth on Schedule 1.1 attached hereto.

WHEREAS, Vicis is the holder of a promissory note issued by the Company, dated
December 29, 2006, in the principal amount of $400,000, a promissory note issued
by the Company, dated January 18, 2007, in the principal amount of $200,000, and
a promissory note issued by the Company dated February 20, 2007, in the
principal amount of $450,000 (collectively, the “Vicis Bridge Notes”), which,
pursuant to that certain Note Purchase Agreement, dated February 20, 2007,
between Vicis and the Company, will automatically convert into a Debenture to be
issued pursuant to this Agreement;

WHEREAS, Apogee is the holder of a promissory and original issue discount note
issued by the Company in the principal amount of $216,000 (the “Apogee Bridge
Note”), which will be converted and exchanged into a Debenture to be issued
pursuant to this Agreement

NOW, THEREFORE, the Company and the Purchasers hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF THE SECURITIES

1.1 Purchase and Sale of the Securities. Subject to the terms and conditions
hereof and in reliance on the representations and warranties contained herein,
or made pursuant hereto, the Company will issue and sell to each Purchaser, and
each Purchaser will purchase from the Company, the Securities set forth, and for
the consideration (the "Purchase Price") set forth, on Schedule 1.1 hereto
opposite the name of such Purchaser.

 



--------------------------------------------------------------------------------

1.2 Closing. The Closing shall be deemed to occur at the offices of Quarles &
Brady, LLP, 411 East Wisconsin Avenue, Milwaukee, Wisconsin at 5:00 p.m. CDT on
April 17, 2007 or at such other place, date or time as mutually agreeable to the
parties (the "Closing Date).

1.3 Closing Matters. On the Closing Date, subject to the terms and conditions
hereof, the following actions shall be taken:

(a) The Company will deliver to each Purchaser: (a) a Debenture dated the
Closing Date, in the principal amount set forth on Schedule 1.1 hereto opposite
the name of such Purchaser; (b) a warrant to purchase the number of shares of
Common Stock as set forth on Schedule 1.1 hereto opposite the name of such
Purchaser, registered in such Purchaser's name representing such Purchaser's
$.345 Warrants; and (c) a warrant to purchase the number of shares of Common
Stock as set forth on Schedule 1.1 hereto opposite the name of such Purchaser,
registered in such Purchaser's name representing such Purchaser's $.375
Warrants.

(b) Each Purchaser shall deliver to the Company the Purchase Price set forth
next to such Purchaser's name on Schedule 1.1 hereto.

ARTICLE II

SECURITY DOCUMENTS

2.1 Company Security Documents.

(a) Security Agreement. All of the obligations of the Company under the
Debentures shall be secured by a lien on all the personal property and assets of
the Company now existing or hereinafter acquired granted pursuant to a security
agreement dated of even date herewith between the Company and Vicis, as agent
for the Purchasers ("Security Agreement").

(b) Stock Pledge Agreement. To secure the obligations of the Company under the
Debentures, the Company shall pledge, to Vicis, as agent for the Purchasers, all
the capital stock of its subsidiary, OrthoSupply Management, Inc., a Delaware
corporation ("OrthoSupply" or "Subsidiary"), pursuant to a stock pledge
agreement ("Stock Pledge Agreement"). The Company represents that a certificate
representing all shares of capital stock of OrthoSupply have been delivered to
Vicis pursuant to that certain Pledge Agreement, dated June 28, 2006, between
Vicis and the Company.

(c) Guaranty. All of the obligations of the Company under the Debentures shall
be guaranteed pursuant to a guaranty agreement by OrthoSupply ("Guaranty
Agreement").

(d) Guarantor Security Documents. All of the obligations of OrthoSupply under
the Guaranty Agreement shall be secured by a lien on all the personal property
and assets of OrthoSupply now existing or hereinafter acquired granted pursuant
to a guarantor security agreement dated of even date herewith between
OrthoSupply and Vicis, as agent for the Purchasers ("Guarantor Security
Agreement").

 

2



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Purchasers as of the date of
this Agreement as follows:

3.1 Organization and Qualification. The Company is a corporation duly organized
and validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, and has all requisite corporate power and authority to
carry on its business as now conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, "Material Adverse Effect" means any material adverse
effect on the business, properties, assets, operations, results of operations,
condition (financial or otherwise) or prospects of the Company and its
Subsidiary or on the transactions contemplated hereby or by the agreements and
instruments to be entered into in connection herewith, or on the authority or
ability of the Company to perform its obligations under the Transaction
Documents (as hereinafter defined).

3.2 Subsidiaries. The Company has no subsidiaries other than OrthoSupply and its
indirect wholly-owned subsidiary, OrthoSupply Management, LLC, a Massachusetts
limited liability company (the "LLC"). The LLC currently has no assets and is
not currently conducting operations of any kind (business or otherwise), and
since December 30, 2005, has not conducted any such operations. The Company
owns, directly or indirectly, all of the capital stock of OrthoSupply,
consisting of 100 shares of common stock, free and clear of any and all Liens,
and all the issued and outstanding shares of capital stock of OrthoSupply are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights. OrthoSupply is a corporation duly organized and validly existing
and in good standing under the laws of the jurisdiction in which it is
incorporated, and has all requisite corporate power and authority to carry on
its business as now conducted. OrthoSupply is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.

3.3 No Violation. Neither the Company nor any of its subsidiaries is in
violation of: (a) any of the provisions of its certificate or articles of
incorporation, bylaws or other organizational or charter documents; or (b) any
judgment, decree or order or any statute, ordinance, rule or regulation
(including federal and state securities laws) applicable to the Company or
OrthoSupply, except for possible violations which would not, individually or in
the aggregate, have a Material Adverse Effect.

3.4 Capitalization.

(a) As of the date hereof and without giving effect to the sale of Securities at
Closing as contemplated hereby, the Company's authorized capital stock consists
of (1) 100,000,000 shares of Common Stock, par value $.0001 per share, of which
(A) 20,471,729 shares

 

3



--------------------------------------------------------------------------------

are outstanding, (B) 25,290,335 shares are reserved for issuance upon the
exercise of all outstanding warrants, and (C) 9,661,088 shares are reserved for
issuance upon the conversion of all outstanding debentures,and (2) 5,000,000
shares of preferred stock, par value $.001 per share, of which no shares are
outstanding. All of such outstanding shares have been, or upon issuance will be,
validly issued, are fully paid and nonassessable.

(b) Except as disclosed in the Company's reports, schedules, forms, statements
and other documents required to be filed by it with the Securities and Exchange
Commission (the "SEC") pursuant to the reporting requirements of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), prior to the date hereof
(the "SEC Documents"):

(i) except pursuant to the Amended and Restated Investor Rights Agreement of the
Company, dated as of June 28, 2006 (the "Investor Rights Agreement"), no holder
of shares of the Company's capital stock has any preemptive rights or any other
similar rights or has been granted or holds any liens or encumbrances suffered
or permitted by the Company;

(ii) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company or OrthoSupply, or contracts, commitments,
understandings or arrangements by which the Company or OrthoSupply is or may
become bound to issue additional shares of capital stock of the Company or
OrthoSupply or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of the Company or OrthoSupply;

(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
(as defined in Section 3.14 hereof) of the Company or OrthoSupply or by which
the Company or OrthoSupply is or may become bound;

(iv) except for filings made by Vicis, there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company;

(v) except for the Investor Rights Agreement, there are no agreements or
arrangements under which the Company or OrthoSupply is obligated to register the
sale of any of their securities under the Securities Act of 1933, as amended,
(the "Securities Act");

(vi) there are no outstanding securities or instruments of the Company or
OrthoSupply that contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company or
OrthoSupply is or may become bound to redeem a security of the Company or
OrthoSupply;

(vii) there are no securities or instruments containing antidilution or similar
provisions that will be triggered by the issuance of the Securities (except for
such warrants with respect to which waivers of anti-dilution rights are being
obtained in connection herewith); and

 

4



--------------------------------------------------------------------------------

(viii) the Company does not have any stock appreciation rights or "phantom
stock" plans or agreements or any similar plan or agreement.

3.5 Issuance of Securities.

(a) The Securities to be issued hereunder are duly authorized and, upon payment
and issuance in accordance with the terms hereof, shall be free from all taxes,
Liens and charges with respect to the issuance thereof. As of the Closing, the
Company has authorized and reserved shares of Common Stock necessary for the
issuance of all shares of Common Stock issuable upon conversion of the
Debentures (the "Debenture Shares") and shares of Common Stock issuable upon
exercise of the Warrants (the "Warrant Shares").

(b) All actions by the board of directors of the Company (the "Board"), the
Company and its stockholders necessary for the valid issuance of the Debenture
Shares and the Warrant Shares pursuant to the terms of the Debentures and the
Warrants, respectively, has been taken.

(c) The Debenture Shares and Warrant Shares, when issued and paid for upon
conversion of the Debentures or exercise of the Warrants, respectively, will be
validly issued, fully paid and nonassessable and free from all taxes, Liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of the Common Stock. Assuming the accuracy of
each of the representations and warranties set forth in Article IV hereof, the
issuance by the Company to the Purchasers of the Securities is exempt from
registration under the Securities Act.

3.6 Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Security Agreement, the Stock Pledge Agreement, the
Debentures, and the Warrants, and each of the other agreements or instruments
entered into by the parties hereto in connection with the transactions
contemplated by this Agreement (collectively, the "Transaction Documents") and
to issue the Securities in accordance with the terms hereof and thereof. The
execution and delivery of the Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, and the issuance of the Debentures and the
Warrants, have been duly authorized by the Board, and no further consent or
authorization is required by the Company, the Board or its stockholders. This
Agreement and the other Transaction Documents have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, except (i) as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies or (ii) as any rights to indemnity or contribution hereunder may be
limited by federal and state securities laws and public policy consideration.

3.7 Dilutive Effect. The Company understands and acknowledges that its
obligation to issue the Debenture Shares and Warrant Shares upon conversion of
the Debentures or the exercise of the Warrants, as the case may be, in
accordance therewith is absolute and

 

5



--------------------------------------------------------------------------------

unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company.

3.8 No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance of the Debenture Shares and the Warrant Shares) will not (i) result
in a violation of any articles or certificate of incorporation, any certificate
of designations, preferences and rights of any outstanding series of preferred
stock or bylaws of the Company or OrthoSupply or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, indenture or
instrument to which the Company or OrthoSupply is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
federal and state securities laws and regulations applicable to the Company or
OrthoSupply or by which any property or asset of the Company or OrthoSupply is
bound or affected, except in the case of clauses (ii) and (iii), for such
breaches or defaults as would not be reasonably expected to have a Material
Adverse Effect.

3.9 Governmental Consents. Except for the filing of a Form D with the SEC and
any filings (if any) required by applicable state securities laws, the
registration of the Shares under the Securities Act for resale by the
Purchasers, the Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other Person (as
hereinafter defined) in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, in each case, in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain at or
prior to the Closing pursuant to the preceding sentence have been obtained or
effected. The Company is unaware of any facts or circumstances which might
prevent the Company from obtaining or effecting any of the foregoing.

3.10 No General Solicitation. Neither the Company, nor any of its affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.

3.11 No Integrated Offering. None of the Company, its subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the Securities Act or cause this offering of the Securities to
be integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable stockholder approval provisions.

3.12 Placement Agent's Fees. No brokerage or finder's fee or commission are or
will be payable to any Person with respect to the transactions contemplated by
this Agreement based upon arrangements made by the Company or any of its
affiliates. The Company agrees that it shall be responsible for the payment of
any placement agent's fees, financial advisory fees, or brokers' commissions
(other than for Persons engaged by either Purchaser) relating to or arising out
of the transactions contemplated hereby. The Company shall pay, and hold the

 

6



--------------------------------------------------------------------------------

Purchasers harmless against, any liability, loss or expense (including, without
limitation, attorney's fees and out-of-pocket expenses) arising in connection
with any claim for any such fees or commissions.

3.13 Litigation. There is no action, suit, proceeding, inquiry or investigation
before or by any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company, threatened
against or affecting the Company, the transactions contemplated by the
Transaction Documents, the Common Stock or any of its subsidiaries or any of
their respective current or former officers or directors in their capacities as
such. To the knowledge of the Company, there has not been within the past two
(2) years, and there is not pending, any investigation by the SEC involving the
Company or any current or former director or officer of the Company (in his or
her capacity as such). The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Securities Act within the past two (2) years.

3.14 Indebtedness and Other Contracts. Except as disclosed in the SEC Documents,
neither the Company nor OrthoSupply (a) has any outstanding Indebtedness (as
defined below), (b) is a party to any contract, agreement or instrument, the
violation of which, or default under, by any other party to such contract,
agreement or instrument would result in a Material Adverse Effect, (c) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (d) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company's officers, has or is expected to have a Material Adverse Effect. For
purposes of this Agreement: (x) "Indebtedness" of any Person means, without
duplication (i) all indebtedness for borrowed money, (ii) all obligations
issued, undertaken or assumed as the deferred purchase price of property or
services (other than trade payables entered into in the ordinary course of
business), (iii) all reimbursement or payment obligations with respect to
letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses
(i) through (vi) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, change, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above; (y) "Contingent Obligation"
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such

 

7



--------------------------------------------------------------------------------

liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto; and (z) "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

3.15 Financial Information; SEC Documents. Since December 31, 2005, the Company
has filed all reports, schedules, forms, statements and other documents required
to be filed by it with the SEC pursuant to the reporting requirements of the
Exchange Act. As of their respective dates, the SEC Documents filed since
December 31, 2005 complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to such SEC Documents, and none of such SEC Documents, at the time
they were filed with the SEC, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in such SEC Documents complied as
to form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments). No other information provided by or on behalf of the Company to
the Purchasers that is not included in the SEC Documents filed since
December 31, 2005 contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstance under which they are or were made, not misleading.

3.16 Absence of Certain Changes. Except as disclosed in the SEC Documents, since
December 31, 2005, there has been no material adverse change and no material
adverse development in the business, properties, operations, condition
(financial or otherwise), results of operations or prospects of the Company or
its subsidiaries. Since December 31, 2005, the Company has not (i) declared or
paid any dividends, (ii) sold any assets, individually or in the aggregate, in
excess of $50,000 outside of the ordinary course of business or (iii) had
capital expenditures, individually or in the aggregate, in excess of $100,000.
The Company has not taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
After giving effect to the transactions contemplated hereby to occur at the
Closing, the Company will not be Insolvent (as hereinafter defined). For
purposes of this Agreement, "Insolvent" means (i) the present fair saleable
value of the Company's assets is less than the amount required to pay the
Company's total indebtedness, contingent or otherwise, (ii) the Company is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, (iii) the Company
intends to incur or

 

8



--------------------------------------------------------------------------------

believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.

3.17 Foreign Corrupt Practices.

(a) Since December 31, 2005, neither the Company, nor any director, officer,
agent, employee or other Person acting on behalf of the Company has, in the
course of its actions (a) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity, (b) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds,
(c) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended or (d) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.

(b) None of the subsidiaries of the Company, nor any of their respective
directors, officers, agents, employees or other Persons acting on behalf of such
subsidiaries has, in the course of their respective actions (a) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity, (b) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

3.18 Transactions With Affiliates. Except as set forth in the SEC Documents,
none of the officers, directors or employees of the Company is presently a party
to any transaction with the Company or OrthoSupply (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.

3.19 Insurance. The Company and OrthoSupply are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and OrthoSupply are engaged. Neither the Company
nor OrthoSupply has been refused any insurance coverage sought or applied for
and neither the Company nor OrthoSupply has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not have a Material Adverse
Effect.

3.20 Employee Relations. Neither the Company nor OrthoSupply is a party to any
collective bargaining agreement or employs any member of a union. No Executive
Officer of the Company (as defined in Rule 501(f) of the Securities Act) has
notified the Company that such officer intends to leave the Company or otherwise
terminate such officer's employment with the

 

9



--------------------------------------------------------------------------------

Company. No Executive Officer of the Company, to the knowledge of the Company,
is, or is now, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or OrthoSupply to any liability with respect to any of the
foregoing matters. The Company and OrthoSupply are in compliance with all
federal, state, local and foreign laws and regulations respecting employment and
employment practices, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

3.21 Title. The Company and OrthoSupply have good and marketable title to all
personal property owned by them which is material to their respective business,
in each case free and clear of all liens, encumbrances and defects except such
as are described in the SEC Documents or such as do not materially affect the
value of such property and do not interfere with the use made and proposed to be
made of such property by the Company and OrthoSupply. Any real property and
facilities held under lease by the Company and OrthoSupply are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and OrthoSupply.

3.22 Intellectual Property Rights. Neither the Company nor OrthoSupply has any
patents, trademarks, trade names, service marks copyrights, or registrations and
applications therefor, trade secrets or any other intellectual property right,
whether owned by the Company, OrthoSupply or a third party.

3.23 Environmental Laws. The Company and each of its subsidiaries (a) are in
compliance with any and all Environmental Laws (as hereinafter defined),
(b) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(c) are in compliance with all terms and conditions of any such permit, license
or approval where, in each of the foregoing clauses (a), (b) and (c), the
failure to so comply could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. The term "Environmental Laws" means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, "Hazardous Materials") into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

3.24 Tax Matters. The Company and each of its subsidiaries (a) have made or
filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (b) have paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns,

 

10



--------------------------------------------------------------------------------

reports and declarations, except those being contested in good faith and
(c) have set aside on its books reasonably adequate provision for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply, except where such failure would not have a Material
Adverse Effect. There are no unpaid taxes in any material amount claimed to be
due by the taxing authority of any jurisdiction, and the officers of the Company
know of no basis for any such claim.

3.25 Sarbanes-Oxley Act. The Company is in compliance with any and all
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof and applicable to it, and any and all rules and regulations promulgated
by the SEC thereunder that are effective and applicable to it as of the date
hereof, except where such noncompliance would not have a Material Adverse
Effect.

3.26 FDA Compliance. The Company and OrthoSupply, and the manufacture, marketing
and sales of the Company's and OrthoSupply's products, complies with any and all
applicable requirements of the Federal Food, Drug and Cosmetic Act, any rules
and regulations of the Food and Drug Administration promulgated thereunder, and
any similar laws outside of the United States to which the company is subject,
except where such noncompliance would not have a Material Adverse Effect.

3.27 Investment Company Status. The Company is not, and immediately after
receipt of payment for the Securities will not be, an "investment company," an
"affiliated person" of, "promoter" for or "principal underwriter" for, or an
entity "controlled" by an "investment company," within the meaning of the
Investment Company Act.

3.28 Material Contracts. Each contract of the Company that involves expenditures
or receipts in excess of $100,000 (each an "Applicable Contract") is in full
force and effect and is valid and enforceable in accordance with its terms. The
Company is and has been in full compliance with all applicable terms and
requirements of each Applicable Contract and no event has occurred or
circumstance exists that (with or without notice or lapse of time) may
contravene, conflict with or result in a violation or breach of, or give the
Company or any other entity the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify any Applicable Contract. The Company has not given or
received from any other entity any notice or other communication (whether oral
or written) regarding any actual, alleged, possible or potential violation or
breach of, or default under, any Applicable Contract.

3.29 Inventory. All inventory of the Company consists of a quality and quantity
usable and salable in the ordinary course of business, except for obsolete items
and items of below-standard quality, all of which have been or will be written
off or written down to net realizable value on the unaudited consolidated
balance sheet of the Company and its Subsidiaries as of September 30, 2006. The
quantities of each type of inventory (whether raw materials, work-in-process, or
finished goods) are not excessive, but are reasonable and warranted in the
present circumstances of the Company.

3.30 Ranking of Debentures. Except for the $2,000,000 6% Senior Secured
Convertible Debenture Due June 28, 2008 issued to Vicis and any amounts payable
by the Company to Vicis under the Guarantee Fee, Reimbursement and
Indemnification Agreement, by and between the

 

11



--------------------------------------------------------------------------------

Company and Vicis, no Indebtedness of the Company is senior to or ranks pari
passu with the Debentures in right of payment, whether with respect of payment
of redemptions, interest, damages or upon liquidation or dissolution or
otherwise.

3.31 Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Purchasers or their respective agents or
counsel with any information that constitutes or might constitute material,
nonpublic information that has not been disclosed in the SEC Documents. The
Company understands and confirms that the Purchasers will rely on the foregoing
representations in effecting transactions in securities of the Company. All
disclosure provided to the Purchasers regarding the Company, its business and
the transactions contemplated hereby, including the Schedules to this Agreement,
furnished by or on behalf of the Company are true and correct and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Company as of the date of this Agreement as follows:

4.1 Accredited Investor. Such Purchaser acknowledges and agrees that (i) the
offering and sale of the Securities to be purchased hereunder by such Purchaser
are intended to be exempt from registration under the Securities Act by virtue
of Section 4(2) of the Securities Act and/or Regulation D promulgated
thereunder, (ii) such Securities have not been registered under the Securities
Act and (iii) the Company has represented to such Purchaser (assuming the
veracity of the representations of such Purchaser made herein) that such
Securities have been offered and sold by the Company in reliance upon an
exemption from registration provided in Section 4(2) of the Securities Act and
Regulation D thereunder. In accordance therewith and in furtherance thereof,
such Purchaser represents and warrants to and agrees with the Company that it is
an accredited investor (as defined in Rule 501 promulgated under the Securities
Act).

4.2 No Distribution. Such Purchaser hereby represents and warrants that such
Purchaser is acquiring the Securities to be purchased hereunder by such
Purchaser for its own account for investment and not with a view to
distribution, and with no present intention of distributing such Securities or
selling such Securities for distribution. Such Purchaser understands that such
Securities are being sold to such Purchaser in a transaction which is exempt
from the registration requirements of the Securities Act. Accordingly, such
Purchaser acknowledges that it has been advised that such Securities have not
been registered under the Securities Act and are being sold by the Company in
reliance upon the veracity of such Purchaser's representations contained herein
and upon the exemption from the registration requirements provided by the
Securities Act and the securities laws of all applicable states. Such
Purchaser's acquisition of such Securities shall constitute a confirmation of
the foregoing representation and warranty and understanding thereof.

4.3 Evaluation. Such Purchaser has such knowledge and experience in financial
and business matters as is required for evaluating the merits and risks of
making this investment, and such Purchaser has received such information
requested by such Purchaser concerning the

 

12



--------------------------------------------------------------------------------

business, management and financial affairs of the Company in order to evaluate
the merits and risks of making this investment. Further, such Purchaser
acknowledges that such Purchaser has had the opportunity to ask questions of,
and receive answers from, the officers of the Company concerning the terms and
conditions of this investment and to obtain information relating to the
organization, operation and business of the Company and of the Company's
contracts, agreements and obligations or needed to verify the accuracy of any
information contained herein or any other information about the Company. Except
as set forth in this Agreement, no representation or warranty is made by the
Company to induce such Purchaser to make this investment, and any representation
or warranty not made herein or therein is specifically disclaimed and no
information furnished to such Purchaser or such Purchaser's advisor(s) in
connection with the sale were in any way inconsistent with the information
stated herein. Such Purchaser further understands and acknowledges that no
Person has been authorized by the Company to make any representations or
warranties concerning the Company, including as to the accuracy or completeness
of the information contained in this Agreement.

4.4 Investment Risks. The purchase of the Securities to be purchased hereunder
by such Purchaser involves risks which such Purchaser has evaluated, and such
Purchaser is able to bear the economic risk of the purchase of such Securities
and the loss of its entire investment. Such Purchaser is able to bear the
substantial economic risk of the investment for an indefinite period of time,
has no need for liquidity in such investment and can afford a complete loss of
such investment. Such Purchaser's overall commitment to investments that are not
readily marketable is not, and its acquisition of Securities will not cause such
overall commitment to become, disproportionate to its net worth and such
Purchaser has adequate means of providing for its current needs and
contingencies.

4.5 Accuracy of Representations. Such Purchaser is making the foregoing
representations and warranties with the intent that they may be relied upon by
the Company in determining the suitability of the sale of the Securities to be
purchased hereunder to such Purchaser for purposes of federal and state
securities laws. Accordingly, such Purchaser represents and warrants that the
information stated herein is true, accurate and complete.

4.6 Authorization; Enforceability. The individual signing below on behalf of
such Purchaser hereby warrants and represents that he/she is authorized to
execute this Agreement on behalf of such Purchaser. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all requisite action, if any, in respect thereof on
the part of such Purchaser and no other proceedings on the part of such
Purchaser are necessary to consummate the transactions contemplated hereby. This
Agreement has been duly and validly executed and delivered by such Purchaser and
constitutes a valid and binding obligation of such Purchaser, enforceable
against such Purchaser in accordance with its terms (subject to applicable
bankruptcy, insolvency and similar laws affecting creditors' rights generally
and subject, as to enforceability, to general principles of equity (whether
applied in a proceeding in equity or at law)).

4.7 Resale; Certificate Legend. In entering into this Agreement and in
purchasing the Securities to be purchased hereunder by such Purchaser, such
Purchaser further acknowledges that:

 

13



--------------------------------------------------------------------------------

(a) Neither such Securities nor any interest therein may be resold by such
Purchaser in the absence of a registration under the Securities Act or an
exemption from registration. In particular, such Purchaser is aware that such
Securities will be "restricted securities", as such term is defined in Rule 144
promulgated under the Securities Act ("Rule 144"), and they may not be sold
pursuant to Rule 144, unless the conditions thereof are met. The Company has no
obligation to register such Securities (or Debenture Shares or Warrant Shares
issuable upon conversion or exercise thereof).

(b) The following legends (or similar language) shall be placed on the
certificate(s) or other instruments evidencing the Securities to be purchased
hereunder by such Purchaser (or Debenture Shares or Warrant Shares issued upon
conversion or exercise thereof):

THE SECURITIES REPRESENTED BY THIS [DEBENTURE] [CERTIFICATE] HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), OR ANY STATE SECURITIES
LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER
OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES LAWS.

(c) The Company may at any time place a stop transfer order on its transfer
books against the Securities to be purchased hereunder by such Purchaser (or
Debenture Shares or Warrant Shares issuable upon conversion or exercise
thereunder). Such stop order will be removed, and further transfer of such
securities will be permitted, upon an effective registration of such securities,
or the receipt by the Company of an opinion of counsel satisfactory to the
Company that such further transfer may be effected pursuant to an applicable
exemption from registration.

ARTICLE V

CONDITIONS TO CLOSING OF THE PURCHASERS

The obligation of each Purchaser to purchase the Securities at the Closing is
subject to the fulfillment to such Purchaser's satisfaction on or prior to the
Closing Date of each of the following conditions, any of which may be waived by
such Purchaser:

5.1 Representations and Warranties Correct. The representations and warranties
in Article III hereof shall be true and correct when made, and shall be true and
correct on the

 

14



--------------------------------------------------------------------------------

Closing Date with the same force and effect as if they had been made on and as
of the Closing Date.

5.2 Performance. All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Company on or prior to the
Closing Date shall have been performed or complied with by the Company in all
material respects.

5.3 No Impediments. Neither the Company nor any Purchaser shall be subject to
any order, decree or injunction of a court or administrative agency of competent
jurisdiction that prohibits the transactions contemplated hereby or would impose
any material limitation on the ability of such Purchaser to exercise full rights
of ownership of the Securities. At the time of the Closing, the purchase of the
Securities to be purchased by the Purchasers hereunder shall be legally
permitted by all laws and regulations to which the Purchasers and the Company
are subject.

5.4 Other Agreements and Documents. The Company or OrthoSupply, as applicable,
shall have executed and delivered the following agreements and documents:

(a) The Debentures in the form of Exhibit A attached hereto;

(b) The $.345 Warrants in the form of Exhibit B attached hereto;

(c) The $.375 Warrants in the form of Exhibit C attached hereto;

(d) The Security Agreement in the form of Exhibit D hereto;

(e) The Stock Pledge Agreement in the form of Exhibit E attached hereto;

(f) The Guaranty Agreement in the form of Exhibit F attached hereto;

(g) The Guarantor Security Agreement in the form of Exhibit G attached hereto;

(h) Financing Statements on Form UCC-1 with respect to all personal property and
assets of the Company and OrthoSupply;

(i) A Certificate of Good Standing from the state of incorporation of the
Company and OrthoSupply;

(j) A certificate of the Company's CEO, dated the Closing Date, certifying
(i) the fulfillment of the conditions specified in Sections 5.1 and 5.2 of this
Agreement, (ii) the Board resolutions approving this Agreement and the
transactions contemplated hereby, and (iii) other matters as the Purchasers
shall reasonably request;

(k) A written waiver, in form and substance satisfactory to the Purchasers, from
each Person other than the Purchasers who has any of the following rights:

(i) any currently effective right of first refusal to acquire the Securities; or

 

15



--------------------------------------------------------------------------------

(ii) any right to an anti-dilution adjustment of securities issued by the
Company that are held by such Person that will be triggered as a result of the
issuance of the Securities; and

(l) All necessary consents or waivers, if any, from all parties to any other
material agreements to which the Company is a party or by which it is bound
immediately prior to the Closing in order that the transactions contemplated
hereby may be consummated and the business of the Company may be conducted by
the Company after the Closing without adversely affecting the Company; and

5.5 Due Diligence Investigation. No fact shall have been discovered, whether or
not reflected in the Schedules hereto, which in the Purchasers' determination
would make the consummation of the transactions contemplated by this Agreement
not in the Purchasers' best interests.

ARTICLE VI

CONDITIONS TO CLOSING OF THE COMPANY

The Company's obligation to sell the Securities at the Closing is subject to the
fulfillment to its satisfaction on or prior to the Closing Date of each of the
following conditions:

6.1 Representations. The representations made by the Purchasers pursuant to
Article IV hereof shall be true and correct when made and shall be true and
correct on the Closing Date.

6.2 No Impediments. Neither the Company nor any Purchaser shall be subject to
any order, decree or injunction of a court or administrative agency of competent
jurisdiction that prohibits the transactions contemplated hereby or would impose
any material limitation on the ability of such Purchaser to exercise full rights
of ownership of the Securities. At the time of the Closing, the purchase of the
Securities to be purchased by the Purchasers hereunder shall be legally
permitted by all laws and regulations to which the Purchasers and the Company
are subject.

6.3 Payment of Purchase Price; Surrender of Notes. The Company shall have
received from each Purchaser the Purchase Price set forth opposite the name of
such Purchaser on Schedule 1.1 hereto, and, in connection therewith, Vicis shall
have surrendered for cancellation the Vicis Bridge Notes and Apogee shall have
surrendered for cancellation the Apogee Bridge Note.

ARTICLE VII

AFFIRMATIVE COVENANTS

The Company hereby covenants and agrees, so long as any Debenture remains
outstanding, as follows:

7.1 Maintenance of Corporate Existence. The Company shall and shall cause its
subsidiaries to, maintain in full force and effect its corporate existence,
rights and franchises and all material terms of licenses and other rights to use
licenses, trademarks, trade names, service

 

16



--------------------------------------------------------------------------------

marks, copyrights, patents or processes owned or possessed by it and necessary
to the conduct of its business.

7.2 Maintenance of Properties. The Company shall and shall cause its
subsidiaries to, keep each of its properties necessary to the conduct of its
business in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and the Company shall and
shall its subsidiaries to at all times comply with each material provision of
all leases to which it is a party or under which it occupies property.

7.3 Payment of Taxes. The Company shall and shall cause its subsidiaries to,
promptly pay and discharge, or cause to be paid and discharged when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, assets, property or business of the Company
and its subsidiaries; provided, however, that any such tax, assessment, charge
or levy need not be paid if the validity thereof shall be contested timely and
in good faith by appropriate proceedings, if the Company or its subsidiaries
shall have set aside on its books adequate reserves with respect thereto, and
the failure to pay shall not be prejudicial in any material respect to the
holders of the Securities, and provided, further, that the Company or its
subsidiaries will pay or cause to be paid any such tax, assessment, charge or
levy forthwith upon the commencement of proceedings to foreclose any lien which
may have attached as security therefor.

7.4 Payment of Indebtedness. The Company shall and shall cause its subsidiaries
to pay or cause to be paid all Indebtedness incident to the operations of the
Company or its subsidiaries (including, without limitation, claims or demands of
workmen, materialmen, vendors, suppliers, mechanics, carriers, warehousemen and
landlords) which, if unpaid might become a lien (except for Permitted Liens)
upon the assets or property of the Company or its subsidiaries.

7.5 Maintenance of Insurance. The Company shall and shall cause its subsidiaries
to, keep its assets which are of an insurable character insured by financially
sound and reputable insurers against loss or damage by theft, fire, explosion
and other risks customarily insured against by companies in the line of business
of the Company or its subsidiaries, in amounts sufficient to prevent the Company
and its subsidiaries from becoming a co-insurer of the property insured; and the
Company shall and shall cause its subsidiaries to maintain, with financially
sound and reputable insurers, insurance against other hazards and risks and
liability to persons and property to the extent and in the manner customary for
companies in similar businesses similarly situated or as may be required by law,
including, without limitation, general liability, fire and business interruption
insurance, and product liability insurance as may be required pursuant to any
license agreement to which the Company or its subsidiaries is a party or by
which it is bound.

7.6 Notice of Adverse Change. The Company shall promptly give notice to all
holders of any Securities (but in any event within seven (7) days) after
becoming aware of the existence of any condition or event which constitutes, or
the occurrence of, any of the following:

(a) any Event of Default (as hereinafter defined);

 

17



--------------------------------------------------------------------------------

(b) any other event of noncompliance by the Company or its subsidiaries under
this Agreement;

(c) the institution or threatening of institution of an action, suit or
proceeding against the Company or any subsidiary before any court,
administrative agency or arbitrator, including, without limitation, any action
of a foreign government or instrumentality, which, if adversely decided, could
materially adversely affect the business, prospects, properties, financial
condition or results of operations of the Company and its subsidiaries, taken as
a whole whether or not arising in the ordinary course of business; or

(d) any information relating to the Company or any subsidiary which could
reasonably be expected to materially and adversely affect the assets, property,
business or condition (financial or otherwise) of the Company or its ability to
perform the terms of this Agreement.

Any notice given under this Section 7.6 shall specify the nature and period of
existence of the condition, event, information, development or circumstance, the
anticipated effect thereof and what actions the Company has taken and/or
proposes to take with respect thereto.

7.7 Compliance With Agreements. The Company shall and shall cause its
subsidiaries to comply in all material respects, with the terms and conditions
of all material agreements, commitments or instruments to which the Company or
any of its subsidiaries is a party or by which it or they may be bound.

7.8 Compliance With Laws. The Company shall and shall cause each of its
subsidiaries to duly comply in all material respects with any material laws,
ordinances, rules and regulations of any foreign, Federal, state or local
government or any agency thereof, or any writ, order or decree, and conform to
all valid requirements of governmental authorities relating to the conduct of
their respective businesses, properties or assets, including, but not limited
to, the requirements of the FDA Act, the Prescription Drug Marketing Act, the
Control Substance Act, the Employee Retirement Income Security Act of 1978, the
Environmental Protection Act, the Occupational Safety and Health Act, the
Foreign Corrupt Practices Act and the rules and regulations of each of the
agencies administering such acts.

7.9 Protection of Licenses, etc. The Company shall and shall cause its
subsidiaries to, maintain, defend and protect to the best of their ability
licenses and sublicenses (and to the extent the Company or a subsidiary is a
licensee or sublicensee under any license or sublicense, as permitted by the
license or sublicense agreement), trademarks, trade names, service marks,
patents and applications therefor and other proprietary information owned or
used by it or them and shall keep duplicate copies of any licenses, trademarks,
service marks or patents owned or used by it, if any, at a secure place selected
by the Company.

7.10 Accounts and Records; Inspections.

(a) The Company shall keep true records and books of account in which full, true
and correct entries will be made of all dealings or transactions in relation to
the business and affairs of the Company and its subsidiaries in accordance with
generally accepted accounting principles applied on a consistent basis.

 

18



--------------------------------------------------------------------------------

(b) The Company shall permit each holder of any Securities or any of such
holder's officers, employees or representatives during regular business hours of
the Company, upon reasonable notice and as often as such holder may reasonably
request, to visit and inspect the offices and properties of the Company and its
subsidiaries and to make extracts or copies of the books, accounts and records
of the Company or its subsidiaries at such holder's expense.

(c) Nothing contained in this Section 7.10 shall be construed to limit any
rights which a holder of any Securities may otherwise have with respect to the
books and records of the Company and its subsidiaries, to inspect its properties
or to discuss its affairs, finances and accounts.

7.11 Maintenance of Office. The Company will maintain its principal office at
the address of the Company set forth in Section 12.6 of this Agreement where
notices, presentments and demands in respect of this Agreement and any of the
Securities may be made upon the Company, until such time as the Company shall
notify the holders of the Securities in writing, at least thirty (30) days prior
thereto, of any change of location of such office.

7.12 Use of Proceeds. The Company shall use all the proceeds received from the
sale of the Securities pursuant to this Agreement solely for the purpose of
working capital and not for debt repayment.

7.13 Payment of the Debenture. The Company shall pay the principal of and
interest on the Debenture in the time, the manner and the form provided therein,
except to the extent converted into Common Stock in accordance with its terms.

7.14 SEC Reporting Requirements. The Company shall comply with its reporting and
filing obligations pursuant to Section 13 or 15(d) of the Exchange Act, and the
Company shall not, prior to April 17, 2009, terminate its status as an issuer
required to file reports under the Exchange Act even if the Exchange Act or the
rules and regulations thereunder would otherwise permit such termination.

7.15 Reservation of Common Stock. The Company shall at all times reserve and
keep available out of its authorized but unissued shares of Common Stock, solely
for the purpose of providing for the conversion of the Debentures (including
shares issued in payment of interest thereon) and the exercise of the Warrants,
such number of shares of Common Stock as shall from time to time equal the
Debenture Shares issuable upon the due conversion of 100% of the Debentures
(including shares issued in payment of interest thereon) and the Warrant Shares
issuable upon the due exercise of the Warrants, in accordance with their
respective terms

7.16 Further Assurances. From time to time the Company shall execute and deliver
to the Purchasers and the Purchasers shall execute and deliver to the Company
such other instruments, certificates, agreements and documents and take such
other action and do all other things as may be reasonably requested by the other
party in order to implement or effectuate the terms and provisions of this
Agreement and any of the Securities.

 

19



--------------------------------------------------------------------------------

ARTICLE VIII

NEGATIVE COVENANTS

The Company hereby covenants and agrees, so long as any Debenture remains
outstanding, it will not (and not allow any of its subsidiaries to), directly or
indirectly, without the prior written consent of holders of the majority of the
principal amount of Debentures then outstanding (the "Majority Holders"), as
follows:

8.1 Payment of Dividends; Stock Purchase. Declare or pay any cash dividends on,
or make any distribution to the holders of, any shares of capital stock of the
Company, other than dividends or distributions payable in such capital stock, or
purchase, redeem or otherwise acquire or retire for value any shares of capital
stock of the Company or warrants or rights to acquire such capital stock, other
than in connection with repurchases upon the termination of employment of
employee equityholders.

8.2 Stay, Extension and Usury Laws. At any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereinafter in force, which
may affect the covenants or the performance of the Debentures, the Company
hereby expressly waiving all benefit or advantage of any such law, or by resort
to any such law, hinder, delay or impede the execution of any power herein
granted to the Purchasers but will suffer and permit the execution of every such
power as though no such law had been enacted.

8.3 Reclassification. Effect any reclassification, combination or reverse stock
split of the Common Stock.

8.4 Liens. Except as otherwise provided in this Agreement or otherwise created
in favor of Vicis, create, incur, assume or permit to exist any mortgage, lien,
pledge, charge, security interest or other encumbrance, or any interest or title
of any vendor, lessor, lender or other secured party to or of the Company or any
subsidiary under any conditional sale or other title retention agreement or any
capital lease, upon or with respect to any property or asset of the Company or
any subsidiary (each a "Lien" and collectively, "Liens"), except that the
foregoing restrictions shall not apply to:

(a) liens for taxes, assessments and other governmental charges, if payment
thereof shall not at the time be required to be made, and provided such reserve
as shall be required by generally accepted accounting principles consistently
applied shall have been made therefor;

(b) liens of workmen, materialmen, vendors, suppliers, mechanics, carriers,
warehouseman and landlords or other like liens, incurred in the ordinary course
of business for sums not then due or being contested in good faith, if an
adverse decision in which contest would not materially affect the business of
the Company;

(c) liens securing indebtedness of the Company owing to Vicis as of the date
hereof or liens securing indebtedness of the Company or any subsidiaries which
is in an aggregate principal amount not exceeding $250,000 and which liens are
subordinate to liens on the same assets held by the Purchasers;

 

20



--------------------------------------------------------------------------------

(d) statutory liens of landlords, statutory liens of banks and rights of
set-off, and other liens imposed by law, in each case incurred in the ordinary
course of business (i) for amounts not yet overdue or (ii) for amounts that are
overdue and that are being contested in good faith by appropriate proceedings,
so long as such reserves or other appropriate provisions, if any, as shall be
required by generally accepted accounting principles shall have been made for
any such contested amounts;

(e) liens incurred or deposits made in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);

(f) any attachment or judgment lien not constituting an Event of Default;

(g) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Company or any of its subsidiaries;

(h) any (i) interest or title of a lessor or sublessor under any lease,
(ii) restriction or encumbrance that the interest or title of such lessor or
sublessor may be subject to, or (iii) subordination of the interest of the
lessee or sublessee under such lease to any restriction or encumbrance referred
to in the preceding clause (ii), so long as the holder of such restriction or
encumbrance agrees to recognize the rights of such lessee or sublessee under
such lease;

(i) liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;

(k) liens securing obligations (other than obligations representing debt for
borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Company and its
subsidiaries; and

(l) the replacement, extension or renewal of any lien permitted by this
Section 8.4 upon or in the same property theretofore subject or the replacement,
extension or renewal (without increase in the amount or change in any direct or
contingent obligor) of the indebtedness secured thereby.

All of the Foregoing Liens described in subsections (a) – (l) above shall be
referred to as "Permitted Liens".

8.5 Indebtedness. Create, incur, assume, suffer, permit to exist, or guarantee,
directly or indirectly, any Indebtedness, excluding, however, from the operation
of this covenant:

 

21



--------------------------------------------------------------------------------

(a) any indebtedness or the incurring, creating or assumption of any
indebtedness secured by liens permitted by the provisions of Section 8.4(c)
above;

(b) the endorsement of instruments for the purpose of deposit or collection in
the ordinary course of business;

(c) indebtedness which may, from time to time be incurred or guaranteed by the
Company which in the aggregate principal amount does not exceed $250,000 and is
subordinate to the indebtedness under this Agreement;

(d) indebtedness under the Debentures or disclosed in the SEC Reports filed
prior to the date hereof and otherwise existing on the date hereof;

(e) indebtedness relating to contingent obligations of the Company and its
subsidiaries under guaranties in the ordinary course of business of the
obligations of suppliers, customers, and licensees of the Company and its
subsidiaries;

(f) indebtedness relating to loans from the Company to its subsidiaries;

(g) indebtedness relating to capital leases in an amount not to exceed $500,000;

(h) accounts or notes payable arising out of the purchase of merchandise or
services in the ordinary course of business; or

(i) indebtedness (if any) expressly permitted by, and in accordance with, the
terms and conditions of this Agreement.

8.6 Liquidation or Sale. Sell, transfer, lease or otherwise dispose of 10% or
more of its consolidated assets (as shown on the most recent financial
statements of the Company or the subsidiary, as the case may be) in any single
transaction or series of related transactions (other than the sale of inventory
in the ordinary course of business), or liquidate, dissolve, recapitalize or
reorganize in any form of transaction, or acquire all or substantially all of
the capital stock or assets of another business or entity.

8.7 Change of Control Transaction. Enter into a Change in Control Transaction.
For purposes of this Agreement, "Change in Control Transaction" means, except
with respect to acquisitions by the Company in the normal course of business or
in connection with the possible expansion of the Board to up to five persons,
the occurrence of (a) an acquisition by an individual or legal entity or "group"
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of fifty percent
(50%) of the voting securities of the Company (except that the acquisition of
voting securities by the Purchasers shall not constitute a Change of Control
Transaction for purposes hereof), (b) a replacement at one time or over time of
more than one-half of the members of the Board of the Company which is not
approved by a majority of those individuals who are members of the Board on the
date hereof (or by those individuals who are serving as members of the Board on
any date whose nomination to the Board was approved by a majority of the members
of the Board who are

 

22



--------------------------------------------------------------------------------

members on the date hereof), (c) the merger or consolidation of the Company or
any subsidiary of the Company in one or a series of related transactions with or
into another entity (except in connection with a reincorporation merger
involving the Company or with respect to which the Company is the survivor), or
(d) the execution by the Company of an agreement to which the Company is a party
or by which it is bound, providing for any of the events set forth above in (a),
(b) or (c).

8.8 Amendment of Charter Documents. Make any further amendment to the articles
of incorporation or by-laws of the Company or any of its subsidiaries.

8.9 Loans and Advances. Except for loans and advances outstanding as of the
Closing Date, directly or indirectly, make any advance or loan to, or guarantee
any obligation of, any Person, except for intercompany loans or advances and
those provided for in this Agreement.

8.10 Transactions with Affiliates.

(a) Make any intercompany transfers of monies or other assets in any single
transaction or series of transactions, except as otherwise permitted in this
Agreement.

(b) Engage in any transaction with any of the officers, directors, employees or
affiliates of the Company or of its subsidiaries, except on terms no less
favorable to the Company or the subsidiary as could be obtained in an arm's
length transaction.

(c) Divert (or permit anyone to divert) any business or opportunity of the
Company or subsidiary to any other corporate or business entity.

8.11 Other Business. Enter into or engage, directly or indirectly, in any
business other than the business currently conducted or proposed to be conducted
as of the date of this Agreement by the Company or any subsidiary.

8.12 Investments. Make any investments in, or purchase any stock, option,
warrant, or other security or evidence of indebtedness of, any Person (exclusive
of any subsidiary), other than obligations of the United States Government or
certificates of deposit or other instruments maturing within one year from the
date of purchase from financial institutions with capital in excess of $50
million.

ARTICLE IX

EVENTS OF DEFAULT

9.1 Events of Default. The occurrence and continuance of any of the following
events shall constitute an event of default under this Agreement and the
Debentures (each an "Event of Default" and, collectively, "Events of Default"):

(a) if the Company shall default in the payment of (i) any part of the principal
of any Debenture, when the same shall become due and payable, whether at
maturity or at a date fixed for prepayment or by acceleration or otherwise; or
(ii) the interest on any Debenture; when the same shall become due and payable;
and in each case such default shall

 

23



--------------------------------------------------------------------------------

have continued without cure for ten (10) days after written notice (a "Default
Notice") is given to the Company of such default;

(b) if the Company shall default in the performance of any of the covenants
contained in Articles VIII or IX hereof and such default shall have continued
without cure for fifteen (15) days after a Default Notice is given to the
Company;

(c) if the Company shall default in the performance of any other material
agreement or covenant contained in this Agreement and such default shall not
have been remedied to the satisfaction of the Majority Holders within
thirty-five (35) days after a Default Notice shall have been given to the
Company;

(d) if the Company shall have failed to obtain the waivers of all Persons
holding preemptive or anti-dilution adjustment rights as required by
Section 5.4(k) hereof and such default shall not have been remedied to the
satisfaction of the Majority Holders, within thirty-five (35) days after a
Default Notice shall have been given to the Company;

(e) if any representation or warranty made in this Agreement or in or any
certificate delivered pursuant hereto shall prove to have been incorrect in any
material respect when made;

(f) if any default shall occur under any indenture, mortgage, agreement,
instrument or commitment evidencing or under which there is at the time
outstanding any indebtedness of the Company or a subsidiary, in excess of
$100,000, or which results in such indebtedness, in an aggregate amount (with
other defaulted indebtedness) in excess of $250,000 becoming due and payable
prior to its due date and if such indenture or instrument so requires, the
holder or holders thereof (or a trustee on their behalf) shall have declared
such indebtedness due and payable;

(g) if any of the Company or its subsidiaries shall default in the observance or
performance of any term or provision of an agreement to which it is a party or
by which it is bound, which default will have a Material Adverse Effect and such
default is not waived or cured within the applicable grace period provided for
in such agreement;

(h) if a final judgment which, either alone or together with other outstanding
final judgments against the Company and its subsidiaries, exceeds an aggregate
of $250,000 shall be rendered against the Company or any subsidiary and such
judgment shall have continued undischarged or unstayed for thirty-five (35) days
after entry thereof; or

(i) if the Company or any subsidiary shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts; or if the
Company or any subsidiary shall suffer a receiver or trustee for it or
substantially all of its assets to be appointed, and, if appointed without its
consent, not to be discharged or stayed within ninety (90) days; or if the
Company or any subsidiary shall suffer proceedings under any law relating to
bankruptcy, insolvency or the reorganization or relief of debtors to be
instituted by or against it, and, if contested by it, not to be dismissed or
stayed within ninety (90) days; or if the Company or any subsidiary shall suffer
any writ of attachment or execution or any similar process to be issued or
levied against it or any significant part of its property which is not

 

24



--------------------------------------------------------------------------------

released, stayed, bonded or vacated within ninety (90) days after its issue or
levy; or if the Company or any subsidiary takes corporate action in furtherance
of any of the aforesaid purposes or conditions.

9.2 Remedies.

(a) Upon the occurrence and continuance of an Event of Default, the Majority
Holders may at any time (unless all defaults shall theretofore have been
remedied) at their option, by written notice or notices to the Company
(i) declare the Debentures to be due and payable, whereupon the same shall
forthwith mature and become due and payable, together with interest accrued
thereon, without presentment, demand, protest or notice, all of which are hereby
waived; and (ii) declare any other amounts payable to the Purchasers under this
Agreement or as contemplated hereby due and payable.

(b) Notwithstanding anything contained in Section 9.2(a), in the event that at
any time after the principal of the Debentures shall so become due and payable
and prior to the date of maturity stated in the Debentures all arrears of
principal of and interest on the Debentures (with interest at the rate specified
in the Debentures on any overdue principal and, to the extent legally
enforceable, on any interest overdue) shall be paid by or for the account of the
Company, then the Majority Holders, by written notice or notices to the Company,
may (but shall not be obligated to) waive such Event of Default and its
consequences and rescind or annul such declaration, but no such waiver shall
extend to or affect any subsequent Event of Default or impair any right
resulting therefrom.

(c) Enforcement. In case any one or more Events of Default shall occur and be
continuing, a Purchaser may proceed to protect and enforce its rights by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in its Debenture or
for an injunction against a violation of any of the terms hereof or thereof, or
in aid of the exercise of any power granted hereby or thereby or by law. In case
of a default in the payment of any principal of or interest on a Debenture, the
Company will pay to the applicable Purchaser such further amount as shall be
sufficient to cover the cost and the expenses of collection, including, without
limitation, reasonable attorney's fees, expenses and disbursements. No course of
dealing and no delay on the part of a Purchaser in exercising any rights shall
operate as a waiver thereof or otherwise prejudice such Purchaser's rights. No
right conferred hereby or by the Debentures upon the Purchasers shall be
exclusive of any other right referred to herein or therein or now available at
law in equity, by statute or otherwise.

ARTICLE X

[INTENTIONALLY OMITTED]

ARTICLE XI

INDEMNIFICATION

11.1 Indemnification by the Company. The Company agrees to defend, indemnify and
hold harmless each Purchaser and shall reimburse each Purchaser for, from and
against each claim, loss, liability, cost and expense (including without
limitation, interest, penalties, costs of preparation and investigation, and the
reasonable fees, disbursements and expenses of

 

25



--------------------------------------------------------------------------------

attorneys, accountants and other professional advisors) (collectively, "Losses")
directly or indirectly relating to, resulting from or arising out of any untrue
representation, misrepresentation, breach of warranty or non-fulfillment of any
covenant, agreement or other obligation by or of the Company contained herein or
in any certificate, document, or instrument delivered to such Purchaser pursuant
hereto.

11.2 Indemnification by the Purchasers. Each Purchaser, severally and not
jointly, agrees to defend, indemnify and hold harmless the Company and shall
reimburse the Company for, from and against all Losses directly or indirectly
relating to, resulting from or arising out of any untrue representation,
misrepresentation, breach of warranty or non-fulfillment of any covenant,
agreement or other obligation of such Purchaser contained herein or in any
certificate, document or instrument delivered to the Company pursuant hereto.

11.3 Procedure. The indemnified party shall promptly notify the indemnifying
party of any claim, demand, action or proceeding for which indemnification will
be sought under Sections 11.1 or 11.2 of this Agreement, and, if such claim,
demand, action or proceeding is a third party claim, demand, action or
proceeding, the indemnifying party will have the right at its expense to assume
the defense thereof using counsel reasonably acceptable to the indemnified
party. The indemnified party shall have the right to participate, at its own
expense, with respect to any such third party claim, demand, action or
proceeding. In connection with any such third party claim, demand, action or
proceeding, the Purchasers and the Company shall cooperate with each other and
provide each other with access to relevant books and records in their
possession. No such third party claim, demand, action or proceeding shall be
settled without the prior written consent of the indemnified party, which shall
not be unreasonably withheld. If a firm written offer is made to settle any such
third party claim, demand, action or proceeding and the indemnifying party
proposes to accept such settlement and the indemnified party refuses to consent
to such settlement, then: (i) the indemnifying party shall be excused from, and
the indemnified party shall be solely responsible for, all further defense of
such third party claim, demand, action or proceeding; and (ii) the maximum
liability of the indemnifying party relating to such third party claim, demand,
action or proceeding shall be the amount of the proposed settlement if the
amount thereafter recovered from the indemnified party on such third party
claim, demand, action or proceeding is greater than the amount of the proposed
settlement.

ARTICLE XII

MISCELLANEOUS

12.1 Governing Law. This Agreement and the rights of the parties hereunder shall
be governed in all respects by the laws of the State of New York wherein the
terms of this Agreement were negotiated.

12.2 Survival. Except as specifically provided herein, the representations,
warranties, covenants and agreements made herein shall survive the Closing.

12.3 Amendment. This Agreement may not be amended, discharged or terminated (or
any provision hereof waived) without the written consent of the Company and the
Majority Holders.

 

26



--------------------------------------------------------------------------------

12.4 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon and
enforceable by and against, the successors, assigns, heirs, executors and
administrators of the parties hereto. Any Purchaser may assign its rights
hereunder (provided, that such Purchaser may not so assign any of such rights to
any competitor of the Company), and the Company may not assign its rights or
obligations hereunder without the consent of the Majority Holders.

12.5 Entire Agreement. This Agreement, the Transaction Documents and the other
documents delivered pursuant hereto and simultaneously herewith constitute the
full and entire understanding and agreement between the parties with regard to
the subject matter hereof and thereof.

12.6 Notices, etc. All notices, demands or other communications given hereunder
shall be in writing and shall be sufficiently given if delivered either
personally or by a nationally recognized courier service marked for next
business day delivery or sent in a sealed envelope by first class mail, postage
prepaid and either registered or certified, addressed as follows:

 

if to the Company:       Medical Solutions Management Inc.    237 Cedar Hill
Street    Marlboro MA 01752    Attn: Chief Executive Officer    with a copy to:
   Andrew B. White, Esq.    Bingham McCutchen LLP    150 Federal Street   
Boston, Massachusetts 02110 if to the Purchasers:       Vicis Capital Master
Fund    Tower 56, Suite 700    126 E. 56th Street, 7th Floor    New York, NY
10022    Attn: Shad Stastney

 

27



--------------------------------------------------------------------------------

     Apogee Financial Investments, Inc.    4902 Eisenhower Blvd, Suite 185   
Tampa, Florida 33634    Attn: Chris Phillips    with a copy to:    Andrew D.
Ketter, Esq.    Quarles & Brady LLP    411 East Wisconsin Avenue    Milwaukee,
Wisconsin 53202

12.7 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any holder of any Securities upon any breach or default of
the Company under this Agreement shall impair any such right, power or remedy of
such holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence, therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any holder of any breach or default under this Agreement, or any
waiver on the part of any holder of any provisions or conditions of this
Agreement must be, made in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or by law or otherwise afforded to any holder, shall be cumulative and
not alternative.

12.8 Severability. The invalidity of any provision or portion of a provision of
this Agreement shall not affect the validity of any other provision of this
Agreement or the remaining portion of the applicable provision. It is the desire
and intent of the parties hereto that the provisions of this Agreement shall be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. Accordingly, if any
particular provision of this Agreement shall be adjudicated to be invalid or
unenforceable, such provision shall be deemed amended to delete therefrom the
portion thus adjudicated to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such provision in the particular
jurisdiction in which such adjudication is made.

12.9 Expenses. Each party shall bear its own expenses and legal fees incurred on
its behalf with respect to the negotiation, execution and consummation of the
transactions contemplated by this Agreement.

12.10 Consent to Jurisdiction; Waiver of Jury Trial. Each of the parties to this
Agreement hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of the state and federal courts located the State and County of New
York for purposes of all legal proceedings arising out of or relating to this
Agreement and the Transaction Documents. Each of the parties to this Agreement
irrevocably waives, to the fullest extent permitted by law, any objection which
such party may now or hereafter have to the laying of the venue of any such
proceeding brought in any such courts and any claim that any such proceeding
brought in any such courts has been brought in an inconvenient forum. Each of
the parties hereto irrevocably waives, to the fullest extent permitted by law,
any right to trial by jury in any such legal proceeding. Each of the parties to
this Agreement hereby consents to service of process by

 

28



--------------------------------------------------------------------------------

notice in the manner specified in Section 12.6 and irrevocably waives, to the
fullest extent permitted by law, any objection such party may now or hereafter
have to service of process in such manner.

12.11 Titles and Subtitles. The titles of the articles, sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

12.12 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

12.13 Independent Nature of Purchasers' Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Purchaser pursuant hereto or thereto, shall
be deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Transaction Documents. Each Purchaser
confirms that it has independently participated in the negotiation of the
transaction contemplated hereby with the advice of its own counsel and advisors.

[signature page follows]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Securities
Purchase and Exchange Agreement, as of the day and year first above written.

 

COMPANY: MEDICAL SOLUTIONS MANAGEMENT INC.

/s/ Brian Lesperance

Brian Lesperance Chief Executive Officer PURCHASERS: VICIS CAPITAL MASTER FUND
    By: Vicis Capital LLC

/s/ Shad Stastney

Shad Stastney Chief Operating Officer APOGEE FINANCIAL INVESTMENTS INC.

/s/ Chris Phillips

Chris Phillips President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF DEBENTURE



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF $.345 WARRANTS



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF $.375 WARRANTS



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF STOCK PLEDGE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF GUARANTOR SECURITY AGREEMENT



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE

Schedule 1.1 Securities

 

Purchaser

  

Purchase Price

   Security    Amount Vicis    Surrender of    Debenture    $ 1,050,000    Vicis
Bridge Notes    $.345 Warrant    3,500,000 shares of Common Stock       $.375
Warrant    3,500,000 shares of Common Stock Apogee    Surrender of    Debenture
   $ 216,000    Apogee Bridge Note    $.345 Warrant   
720,000 shares of Common Stock       $.375 Warrant   
720,000 shares of Common Stock